 HAMILTON BROS., INC. Sr B Sr C STEVEDORING CO., INC.233helper perform lithographic production work.As this employeespends the predominant portion of his working time performing non-lithographic production work, we shall exclude him from the unit .8Accordingly, we shall direct that an election be conducted in thefollowing voting group of employees at the Employer's East Provi-dence, Rhode Island, plant :All lithographic production employees, including the cameraman-platemaker, lithopress operator, the full-time lithopress helpers andthe regular part-time night-shift helper, and the forklift operator, butexcluding all other employees, the feeder and puller on the coatingmachine, the night-shift helper who is predominantly engaged innonlithographic production work, office clerical employees, guards,professional employees, and all supervisors as defined in the Act.If a majority of the employees in the above-described voting groupvote for the Petitioner, they will be taken to have voted for separaterepresentation, and the Regional Director is instructed to issue a cer-tification of representatives to the Petitioner for that unit. If a ma-jority of the employees in the voting group vote for the Intervenor,they will be taken to have indicated their desire to remain a part ofthe overall unit now represented by the Intervenor, and the RegionalDirector will issue a ,certification of results of election to such effect.[Text of Direction of Election omitted from publication.]9 SeeSutherlandPaper Company,122 NLRB 1284, 1287.Hamilton Bros.,Inc. and B & C Stevedoring Co., Inc.andInter-national Longshoremen'sAssociation,Local 1759,AFL-CIO,affiliated with International Longshoremen's Association, Peti-tioner.Case No. 1,0-RC-1074.February 14, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held before Alan D. Greene, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Fanning andKimball].Upon the entire record in this case, the Board finds :1.B & C Stevedoring Co., Inc., is a Florida corporation engagedin stevedoring in Tampa, Florida. Its annual gross income amountsi The names of the parties appear inthe captionas corrected at the hearing.430 NLRB No. 30. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDto approximately $25,000, of which 90 to 95 percent is received fromstevedoring services performed for Hamilton Bros., Inc.The latteris a separate corporation, which is engaged in shipowning, freightforwarding, buying and selling fruit, and shipping general cargo. Itannually purchases and receives goods and materials from points out-side the State of Florida valued in excess of $50,000.Evander Ham-ilton, his nephew, C. E. Hamilton, and C. E. Hamilton's wife, CleoHamilton, own all the stock of Hamilton Bros., Inc., and are itspresident, vice president and treasurer, and secretary, respectively.Evander and C. E. also own 90 percent of the stock of B & C Steve-doring Co., Inc., and Evander is its president.Evander and C. E.actively direct operations, determine labor policies, and supervise em-ployees of both companies.The two corporations have the same ad-dress, use the same office, and the clerical work of both is performedby the same person. In view of the foregoing and on the entire record,we find that Hamilton Bros., Inc., and B & C Stevedoring Co., Inc.,constitute a single employer for jurisdictional purposes.2As Hamil-ton Bros., Inc., has an annual direct inflow of over $50,000, we findthat the Employer is engaged in commerce, and that it will effectuatethe policies of the Act to assert jurisdiction herein.'2.The labor organization involved claims to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.We find that the following employees constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act :All employees of B & C Stevedoring Co., Inc.,' engaged in loadingand unloading vessels in or about the port of Tampa, Florida, includ-ing stackers, beltmen, holdmen, fruit cutters, gangheaders, breakoutmen, waterboys, riggers, winchmen, and checkers; but excluding the2 The Family Laundry, Inc., et al,121 NLRB 1619, 16203 SiemonsMailing Service,122 NLRB 81. Accord, Band C Stevedoring Go., Incorpo-rated,88 NLRB 321.In view of our finding above, the contention of Hamilton Bros.,Inc., that it is not properly before the Board and that the Board should not assert juris-diction on the basis of its operations, is without merit. Its motion to dismiss the petitionas to it, on the foregoing grounds, is,therefore, denied.4The Employer'smotion to dismiss these proceedings on the ground that the Petitionerdoes not have a sufficient showing of interest is denied.The sufficiency of a Petitioner'sshowing of interest is an administrative matter not subject to litigation.0 D Jennings &Company,68 NLRB 516We are administratively satisfied that the Petitioner's showingof interest is adequate5The Petitioner requested inclusion in the unit of stevedores employed by HamiltonBros., Inc.,as well as those of B and C Stevedoring Co, Inc. However,as the partiesstipulated that the former company has not employed stevedores within the last 2 years,and as the record does not indicate that it contemplates doing so in the immediate future,we shall make no unit determination as to such employeesSeeWaldorf InstrumentCompany, Divisionof F. C. Huyck &Sons,122 NLRB 803, 808. LUMBER AND SAWMILL WORKERS, LOCAL 2647, ETC.235bookkeeper, messenger boy, cleanup man, foreman, and supervisors asdefined in the Act.5.The Petitioner recommends that the Board adopt criteria similarto those usedin B and C Stevedoring Co., Incorporated,88 NLRB321, for determining voting eligibility.The Employer took no posi-tion on eligibility.Under all the circumstances, and in the absence ofany objection, we find, in agreement with the Petitioner, that all em-ployees who meet the following eligibility requirements have a sub-stantial, continuing mutual interest in the selection of their bargainingrepresentative, and are eligible to vote : All employees in the appro-priate unit whose names appear on eight or more different payrollsof the Employer within the period beginning July 4,1960, and endingwith the date of the payroll immediately preceding the date of thisDecision and Direction of Election.{Text of Direction of Election omitted from publication.]Lumber and Sawmill Workers, Local No. 2647; Joseph Palazzi,Secretary-Treasurer of Local No. 2647 and Northern CaliforniaDistrict Council of Lumber and Sawmill Workers; Hugh Allen,Secretary-Treasurer and James Stephens,Representative ofNorthern California District Council of Lumber and SawmillWorkersandCheney California Lumber CompanyLumber and Sawmill Workers, Local No. 2647; Joseph Palazzi,Secretary-Treasurer of Local No. 2647 and Northern CaliforniaDistrictCouncil of Lumber and Sawmill Workers; JamesStephens,Representative of Northern California District Coun-cilof Lumber and Sawmill WorkersandCheney CaliforniaLumber Company.Cases Nos. 2O-CB-643 and 00-CB-645. Feb-ruary 15, 1961DECISION AND ORDEROn February 29, 1960, Trial Examiner David F. Doyle issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in unfair labor prac-tices and recommending that they cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.The Respondents have filed exceptions to theIntermediate Report together with a brief in support thereof.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in the case,and finds merit in theexceptions.Accordingly, the Board adopts the130 NLRB No. 34.